DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 5/24/2021. As directed by the amendment, claims 1 and 17-18 are amended, no claims were cancelled, and no new claims were added. Thus, claims 1-18 are presently pending in this application.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The limitation “such that the pressure chamber encloses an area of the arterial obstruction” (claim 1, lines 3-4) is not supported by the original disclosure, and is therefore, new matter. The original disclosure discloses in paragraph 0010 that the distal portion of the patient’s limb on which a procedure has been performed to treat an obstruction may be enclosed within a therapeutic pressure device, and that the patient may subsequently undergo pressure therapy by positioning the foot of their leg previously containing the blockage in an enclosed pressure chamber, and in paragraph 0015 of the instant specification that the method includes enclosing at least a portion of a limb of a patient treated for an arterial obstruction within the pressure chamber, however, nowhere does the specification disclose that the method comprising enclosing a pressure chamber about at least a portion of a limb of a patient surgically treated for an arterial obstruction and the pressure chamber encloses an area of the arterial obstruction. 
Any remaining claims are rejected for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “such that the pressure chamber encloses an area of the arterial obstruction” (lines 3-4) is unclear if the area is the same as the portion of a limb of a patient surgically treated for an arterial obstruction, or a different area that has been treated for arterial obstruction, or an area that is currently experiencing arterial obstruction. The specification fails to provide proper support for the limitation, therefore, it is unclear as to what the applicant intends for the limitation to mean. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (2008/0015640) in view of Konstantinos (“Effects of intermittent pneumatic compression of the calf and thigh on arterial calf inflow: A study of normal claudicants, and grated arteriopaths”).
Regarding claim 1, Kaiser discloses a method comprising: enclosing a pressure chamber (pressure chamber (2 and 8) of chamber assembly 10, fig. 2, paragraph 0141) about at least a portion of a limb (see paragraph 0141, Kaiser discloses the decompression device is for the lower extremity, and further stated that the user lower extremity fit inside the vacuum chamber) of a patient treated for an arterial obstruction (see fig. 7, arterial obstruction of artery 68, see paragraph 0149, Kaiser discloses the method to treat blocked artery to clear up the blockage, and discloses the treatment at 33 percent and 100 percent), sealing the portion of the limb from conditions external to the pressure chamber (paragraphs 0030-0031 and full disclosure, fig. 13, Kaiser discloses about enclosing the lower extremity with the chamber assembly 11, and sealing it against the tissue from external conditions); and alternately generating a negative pressure within the pressure chamber and releasing the negative pressure from within the pressure chamber using a pressure control unit (see paragraphs 0027, 0054, 0038-0047, Kaiser discloses a control system and further discloses that the 
However, Konstantinos teaches providing an intermittent pneumatic compression to cover the calf and the thigh of a limb of a patient surgically treated for an arterial obstruction, such that the intermittent pneumatic compression covers an area of the arterial obstruction (Konstantinos discloses in the page 190, col. 2, results section, that when intermittent pneumatic compression was applied to the calf and the thigh, a higher median mean velocity was achieved, in page 192, co. 1, discussion section, Konstantinos discloses that the limbs being treated comprise patient with femoropoliteal and femorodistal bypass grafting, since the intermittent pneumatic compression was applied to the calf and thigh, it is over an area of the arterial obstruction surgery since femorodistal bypass grafting is located in the lower left, see full disclosure).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and pressure chamber 
Regarding claim 2, the modified Kaiser discloses that the step of alternately generating the negative pressure and releasing the negative pressure using the pressure control unit (see paragraphs 0027, 0054, 0038-0047 of Kaiser, Kaiser discloses a control system and further discloses that the decompression therapy include negative pressure is being controlled to be alternating between decompression and non-decompression) comprises alternately generating the negative pressure and releasing the negative pressure in the pressure chamber at least during a predetermined period after treatment for the arterial obstruction has been performed (see paragraphs 0149 and full disclosure, Kaiser discloses that the first treatment of decompression, the obstructed artery with 33 percent of the decompression therapy is opened in partially blocked 69, and further treatment utilizing 100 percent decompression therapy, the artery is fully expanded with minimum blockage, see 79 in fig. 7, wherein the 33 percent when the arterial obstruction has been performed and the 100 % is considered as a predetermined period after the treatment of the 33%). 
Regarding claim 3, the modified Kaiser discloses that the negative pressure and releasing the negative pressure comprises applying the negative pressure and releasing the negative pressured for a predetermined treatment session (see paragraphs 0027, 
Regarding claim 4, the modified Kaiser discloses that the step of enclosing at least a portion of the limb comprises enclosing a portion of the limb on which treatment for the arterial obstruction was performed (see paragraph 0149 of Kaiser, Kaiser discloses two treatment, one at 33 percent treatment and one at 100 percent treatment, and discloses in paragraph 0141, that the decompression device is for the lower extremity, and further stated that the user lower extremity fit inside the vacuum chamber, therefore, “the treatment” is the 33% and the following treatment is 100 percent, and since Kaiser discloses that to treat arterial obstruction involves enclosing the chamber on a lower limb of the patient, during the 100% treatment, the step of enclosing the limb would still applies, since that is how arterial obstruction are treated by the invention of Kaiser). 
Regarding claim 5, the modified Kaiser discloses that the step of enclosing at least a portion of the limb (see paragraph 0141 of Kaiser, Kaiser discloses the decompression device is for the lower extremity, and further stated that the user lower extremity fit inside the vacuum chamber) comprises enclosing a portion of the limb distal from a portion on which treatment for the arterial obstruction was performed (see paragraph 0149 of Kaiser, Kaiser discloses the treating of arterial obstruction and further discloses a lower extremity chamber assembly 10 in fig. 2 for the entire foot, 
Regarding claim 11, the modified Kaiser discloses that the pressure chamber (10, fig. 2 of Kaiser) has a seal (1, figs. 1 and 2, paragraph 0141 of Kaiser) and is configured to receive at least a foot of the patient (paragraph 0141 of Kaiser, Kaiser discloses that the feet is inserted into the chamber), and enclosing the portion of the limb comprises inserting at least the foot of the patient inside the pressure chamber and sealing the pressure chamber against a leg of the patient with the seal (paragraphs 0135-0138 and 0141 and figs. 1-2 and 13 of Kaiser).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (2008/0015640) in view of Konstantinos (“Effects of intermittent pneumatic compression of the calf and thigh on arterial calf inflow: A study of normal claudicants, and grated arteriopaths”) as applied to claim 1 above, and further in view of Filtvedt (2011/0301510).
Regarding claim 6, the modified Kaiser discloses that the step of applying the negative pressure comprises applying the negative pressure for a first time interval and releasing the negative pressure comprises releasing the negative pressure for a second time interval (see paragraphs 0027, 0054, 0038-0047 of Kaiser, Kaiser discloses a control system and further discloses that the negative pressure is controlled to be alternating between decompression and non-decompression, it is inherent that each mode of decompression would have a time interval, and each non-decompression would have a time interval), but fails to disclose that the first time interval being different than the second time interval. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Kaiser to have the step of applying the negative pressure comprises applying the negative pressure for a first time interval and releasing the negative pressure comprises releasing the negative pressure for a second time interval, the first time interval being different than the second time interval as taught by Filtvedt for the purpose of providing a pressure profile that can be utilized to improve blood flow (abstract and paragraph 0026 of Filtvedt).
Regarding claim 7, the modified Kaiser discloses that the first time interval is longer than the second time interval (see paragraphs 0044 and 0080 of Filtvedt, Filtvedt discloses that the first time interval is between 5-15 seconds, and the second time interval is 5-10 seconds, furthermore, Filtvedt discloses that the negative pressure time interval is 10 seconds and the releasing of the negative pressure has a time interval of 7 seconds). 
Regarding claim 8, the modified Kaiser discloses that the first time interval ranges from 10 % to 25% longer than the second time interval (see paragraphs 0044 
Regarding claim 9, the modified Kaiser discloses that the first time interval and the second time interval each range from 5 seconds to 15 seconds (see paragraphs 0044 and 0080  of Filtvedt, Filtvedt discloses that the first time interval is between 5-15 seconds, and the second time interval is 5-10 seconds, furthermore, Filtvedt discloses that the negative pressure time interval is 10 seconds and the releasing of the negative pressure has a time interval of 7 seconds, both 7 seconds and 10 seconds are within the range of 5-15 seconds).
Regarding claim 10, Kaiser discloses that applying the negative pressure comprising generating a negative pressure chamber ranging from -20 mmHg to 80 mmHg (paragraphs 0032, 0037, 0071, Kaiser discloses that the pressure level of the decompression (vacuum) is of 1-9 inches hg, 2 inch hg is 50.8 mmhg, therefore, Kaiser discloses a pressure level that is between -20 mmHg to - 80 mmhg), and releasing the negative pressure comprising increasing the pressure in the chamber (see paragraphs 0027, 0054, 0038-0047, Kaiser discloses a control system and further discloses that the negative pressure is controlled to be alternating between decompression and non-decompression), but fails to discloses that the releasing the negative pressure comprises increasing the pressure inside the pressure chamber to a range from +80 mm Hg to -10 mm Hg.
However, Filtvedt teaches a method comprising enclosing a pressure chamber (3, fig. 1) about at least a portion of a limb of a patient, alternately generating a negative 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaiser to have the step of alternately generating a negative pressure within the pressure chamber and releasing the negative pressure, wherein the negative pressure comprises generating a negative pressure inside of the pressure chamber ranging from -20 mmHg to -80 mmHg and releasing the negative pressure comprises increasing the pressure inside the pressure chamber to a range from +80 mmHg to -10 mmHg as taught by Filtvedt for the purpose of providing a pressure profile that can be utilized to improve blood flow (abstract and paragraph 0026 of Filtvedt).
Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (2008/0015640) in view of Konstantinos (“Effects of intermittent pneumatic compression of the calf and thigh on arterial calf inflow: A study of normal claudicants, and grated arteriopaths”) as applied to claim 1 above, and further in view of Weston (2005/0203452). 
Regarding claim 12, the modified Kaiser discloses a limb support structure (1 and 3, fig. 1, fig. 1 of Kaiser) is positioned inside of the pressure chamber (pressure chamber is defined as 2, 8, and 9, fig. 1 of Kaiser), but fails to disclose that the limb 
However, Weston discloses a pressure chamber (320, fig. 4, paragraphs 0028-0029), a limb support structure having an elongate body (370, fig. 4, paragraphs 0043-0044) is positioned inside of the pressure chamber (see fig. 4), the limb support structure having an elongated body extending from a distal end located inside of the pressure chamber toward a closed distal end of the pressure chamber and a proximal end located toward an open proximal end of the pressure chamber (see fig. 4, as shown in fig. 4, the distal end is the closed end at the toes, and the proximal end is the open end).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Kaiser to have the limb support structure having an elongate body as taught by Weston for the purpose of providing comfort to the patient (see paragraph 0044 of Weston). 

    PNG
    media_image1.png
    981
    731
    media_image1.png
    Greyscale

Regarding claim 13, the modified Kaiser discloses that the limb support structure (370 of Weston and 1 and 3 of Kaiser) is offset at the distal end of the elongated body 
Regarding claim 15, the modified Kaiser discloses that the limb support structure (370 of Weston and 1 and 3 of Kaiser) is secured to the pressure chamber (2 and 8 of Kaiser) such that an uppermost region (1 and 3 of Kaiser) of the limb support structure extends beyond the pressure chamber (see 3 of Kaiser in fig. 1, 3 extends beyond 2 and 8 of Kaiser). 

    PNG
    media_image2.png
    985
    833
    media_image2.png
    Greyscale

Regarding claim 16, the modified Kaiser discloses that the limb support structure (370 of Weston and 1 and 3 of Kaiser) is configured with an opening (see opening formed by 1 and 3 of Kaiser) to prevent contacting a post-stenotic region of the limb . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (2008/0015640) in view of Konstantinos (“Effects of intermittent pneumatic compression of the calf and thigh on arterial calf inflow: A study of normal claudicants, and grated arteriopaths”) and Weston (2005/0203452) as applied to claim 12 above, and further in view of Pelkus (2013/0096490). 
Regarding claim 14, the modified Kaiser discloses that the limb support structure (redefined to be 370 of Weston) is removably securable to the pressure chamber (see paragraph 0044 of Weston, Weston discloses that the liner 370 is placed on the user’s feed, Weston further discloses that the enclosure 320 is placed over the lower leg portion of the patient having the liner 370, therefore, it’s obvious that the liner is removable from the pressure chamber after being modified with Weston), since the user’s foot and the liner is removable from the pressure chamber, the limb may be secured in the pressure chamber in a plurality of configurations/positions. 
However, if there is any doubt that the limb support structure (370 of Weston) is removably securable to the pressure chamber. 
Pelkus teaches a limb support structure that is a liner (100, fig. 1) that is removable (paragraphs 0012 and 0060). 
. 
Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (2008/0015640) in view of Konstantinos (“Effects of intermittent pneumatic compression of the calf and thigh on arterial calf inflow: A study of normal claudicants, and grated arteriopaths”) as applied to claim 1 above, and further in view of Cazzini (2008/0249593). 
Regarding claim 12, the modified Kaiser discloses a limb support structure (1 and 3, fig. 1, fig. 1 of Kaiser) is positioned inside of the pressure chamber (pressure chamber is defined as 2, 8, and 9, fig. 1 of Kaiser), but fails to disclose that the limb support structure having an elongated body extending from a distal end located inside of the pressure chamber toward a closed distal end of the pressure chamber and a proximal end located toward an open proximal end of the pressure chamber. 
However, Cazzini teaches a pressure chamber (130, fig. 1B, paragraph 0028), a limb support structure (122 and 110, fig. 1B) having an elongate body (110, fig. 1B, paragraph 0028) is positioned inside of the pressure chamber (see fig. 1b), the limb support structure having an elongated body extending from a distal end located inside of the pressure chamber toward a closed distal end of the pressure chamber and a proximal end located toward an open proximal end of the pressure chamber (see fig. 1b, distal end is the closed end, next to the toes, and proximal is the end that is open, near the calf, paragraph 0028).

Regarding claim 13, the modified Kaiser discloses that the limb support structure (110 and 122 of Cazzini and 1 and 3 of Kaiser) is offset at the distal end of the elongated body (elongate body of 110 and 122 of Cazzini) relative to an adjacent portion of the elongated body (see fig. 1B of Cazzini, the limb support structure has an offset at the end to allow the toes to be exposed, it is considered that the limb support structure 110 of Cazzini is offset at the distal end of the elongated body relative to an adjacent portion covering the ankle), thereby forming pocket into which a distal portion of the limb of the patient can be inserted and exposed to pressure therapy around a circumference of the distal portion of the limb (see fig. 1B of Cazzini, as shown, the patient limb is inserted into the boot 110, and the limb and the boot are exposed to the pressure therapy).
Regarding claim 15, the modified Kaiser discloses that the limb support structure (110 and 122 of Cazzini and 1 and 3 of Kaiser) is secured to the pressure chamber (2 and 8 of Kaiser) such that an uppermost region (1 and 3 of Kaiser) of the limb support structure extends beyond the pressure chamber (see 3 of Kaiser in fig. 1, 3 extends beyond 2 and 8 of Kaiser). 
. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (2008/0015640) in view of Konstantinos (“Effects of intermittent pneumatic compression of the calf and thigh on arterial calf inflow: A study of normal claudicants, and grated arteriopaths”) and Cazzini (2008/0249593) as applied to claim 12 above, and further in view of Pelkus (2013/0096490). 
Regarding claim 14, the modified Kaiser discloses that the limb support structure (redefined to be 110 and 122 of Cazzini) is removably securable to the pressure chamber (see paragraphs 0028-0029 and full disclosure of Cazzini, Cazzini discloses the boot 110 is inserted into a disposable pressure bag through an opening, therefore, it is obvious that the boot 110 is removable since it is inserted into the pressure chamber), since the user’s foot and the limb support structure is removable from the pressure chamber, the limb may be secured in the pressure chamber in a plurality of configurations/positions. 
However, if there is any doubt that the limb support structure (110 and 122 of Cazzini) is removably securable to the pressure chamber. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Kaiser to have the limb support structure of the modified Kaiser to be removable as taught by Pelkus for the purpose of providing patient safety by allowing limb supporting structure to be changed and for the purpose of providing easy repair and replacement of parts. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (2008/0015640) in view of Filtvedt (2005/0027218). 
Regarding claim 17, Kaiser discloses a method of treating a patient having an obstruction within a vascular structure of a limb (see paragraph 0141, Kaiser discloses a negative pressure treatment device shown in fig. 2 being used to treat a foot of the user, and further discloses in paragraph 0149 that the method is for treating an artery that is blocked or partially blocked, see fig. 7), wherein the obstruction is opened (see fig. 7 and paragraph 0149, the first stage 68 is more blocked, but partially opened, the middle state has less blockage than 68 but is still partially opened), the method comprising: introducing at least a portion of the limb into a pressure chamber (2 and 8 of 10, fig. 2, paragraph 0141) such that the portion of the limb is sealed from conditions external to the pressure chamber (paragraphs 0030-0031 and full disclosure, fig. 13, Kaiser discloses about enclosing the lower extremity with the chamber assembly 11, and sealing it against the tissue), and alternatingly generating negative pressure pulses within the pressure chamber and releasing negative pressure from the pressure chamber (see paragraphs 0027, 0054, 0038-0047, Kaiser discloses a control system 

    PNG
    media_image3.png
    546
    797
    media_image3.png
    Greyscale

However, Filtvedt teaches a method for treating a patient comprising a pressure chamber (4, fig. 6c, paragraph 0110), a seal (26), a limb support structure (25, figs. 6a-6c, paragraph 0116) is positioned inside of the pressure chamber for receiving at least a portion of the limb (see fig. 6c), the limb support structure being secured to the pressure chamber (see figs. 6a-6c) and the limb support structure having a body extending from a distal end located inside of the pressure chamber toward a closed distal end of the pressure chamber and a proximal end extending out of an open proximal end of the pressure chamber (see the annotated-Filtvedt fig. 6 above), and wherein a circumferential extension of the limb support structure about the limb at the proximal end is greater than a circumferential extension of the limb support structure about the limb at the distal end (see the annotated-Filtvedt fig. 6 above). 
. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlaczyk (“Effects of Intermittent Pneumatic Compression on Reduction of Postoperative Lower Extremity Edema and Normalization of Foot Microcirculation Flow in Patients Undergoing Arterial Revascularization”) in view of Kaiser (2008/0015640).
Regarding claim 18, Pawlaczyk discloses a method comprising surgically treating an arterial obstruction in a limb of a patient, providing intermittent pressure therapy to a portion of the limb of the patient surgically treated for the arterial obstruction, alternately generating intermittent pressure therapy (see page 3986, background, Pawlaczyk discloses that the patients are patients with chronic leg ischemia, and that the beneficial effect of arterial revascularization can be significantly decreased due to postoperative leg swelling, furthermore, Pawlaczyk discloses in table 1 and page 3987, “Material and Methods” and page 3988, Col 1, paragraph 1, that 48 patients underwent femoral-popliteal by-pass implantation, which is done on the leg of the patient having leg ischemia, where 29 patients receive no postoperative compression therapy (group 2), while 19 patients receive intermittent pneumatic compression (IPC) (group 5), wherein group 1 includes angioplasty-stent was performed on the femoral artery, and group 3 
However, Kaiser teaches a method comprising: providing intermittent pneumatic pressure comprising enclosing a pressure chamber (pressure chamber (2 and 8) of chamber assembly 10, fig. 2, paragraph 0141) about at least a portion of a limb (see paragraph 0141, Kaiser discloses the decompression device is for the lower extremity, and further stated that the user lower extremity fit inside the vacuum chamber) of a patient treated for an arterial obstruction (see fig. 7, arterial obstruction of artery 68, see paragraph 0149, Kaiser discloses the method to treat blocked artery to clear up the blockage, and discloses the treatment at 33 percent and 100 percent), sealing the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pawlaczyk to utilize the method of providing intermittent pressure therapy as taught by Kaiser for the purpose of providing a well-known form of intermittent pneumatic pressure therapy that is capable of providing a pulsating pressure effect to the limb of the patient to increase blood flow (paragraph 0070 of Kaiser).
After the modification with Kaiser, the step of alternately generating the negative pressure within the pressure chamber and releasing the pressure chamber would be 
The modified Pawlaczyk fails to disclose that the time is within 10 minutes. However, the feature of choosing when to provide the negative pressure therapy is considered as an obvious treatment design choice, since it is based on a doctor as to when is a proper time to provide the negative pressure therapy and the patient’s condition, furthermore, there appears to be no criticality in having the time be 10 minutes versus 1 day, as stated by the applicant’s specification, paragraph 0029, “In practice, it is an advantage of the current method that the patient may undergo medical pressure shortly after a medical procedure treating the obstruction is performed, for example, such that the first pressure therapy treatment occurs form a few minutes to few weeks after the medical procedure, preferably the first pressure therapy treatment occurs as early as possible within a predetermined time period ranging from 10 minutes after the medical procedure to 2 weeks after the medical procedure, or 1 day after the medical procedure to 10 days after the medical procedure, particularly during the period of time that the patient is restricted from activity”. 
Furthermore, if there is any doubt that it is a treatment design choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time of 1 day to 10 minutes, since the sooner the patient seek therapy, the better the outcome, and since it has been held that discovering an optimum or workable value involves only routine skill in the art. See MPEP 2144.05(II).
	
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 
The applicant on page 10 of the remarks argues that Kaiser fails to disclose “alternately generating a negative pressure within the pressure chamber and releasing the negative pressure from within the pressure chamber” where at least a portion of a limb of a patient surgically treated for an arterial obstruction is enclosed. Rather than applying decompression therapy to a limb of a user after surgical treatment of an arterial obstruction, Kaiser explicitly considered decompression therapy an improved substitute for such intervention means. In view of the teachings of Kaiser, one of ordinary skill in the art would recognize that the reference teaches away from applying decompression therapy to a limb of a user after surgical treatment of an arterial obstruction. Kaiser specifically describes drawbacks of surgery as requiring “a patient in fair health to handle the general anesthesia required for this type of procedure and the same systemic problems that impacted the vessel to begin with will, over time, begin to work against the surgically corrected segments” and that the invention according to Kaiser “produces a permanent enhancement of tissue, especially soft tissue, without surgical or other deleterious effects on the patient”. However, the argument is not persuasive because Kaiser does not teach away from utilizing Kaiser’s method and device on a user’s limb that has been surgically treated for an arterial obstruction, Kaiser is merely stating that Kaiser method is preferred over surgical intervention, however, Kaiser does not state that after the surgical intervention has taken place, Kaiser’s method and 
The applicant on pages 16-17 of the remarks argues that Pawlaczyk is relied on in the rejection for finding a teaching of compression therapy, intermittent pneumatic compression, applied to post-operative patients, for finding this teaching, the rejection suggest that one skilled in the art would be led to modify the method of Pawlaczyk with a decompression device according to Kaiser. However, as explained above regarding the rejection of claim 1, there is no teaching in Kaiser of “alternately generating a negative pressure within the pressure chamber and releasing the negative pressure from within the pressure chamber” where at least a portion of a limb of a patient surgically treated for an arterial obstruction is enclosed. Rather than applying decompression therapy to a limb of a user after surgical treatment of an arterial obstruction, Kaiser explicitly considered decompression therapy an improved substitute for such intervention means. In view of the teachings of Kaiser, one of ordinary skill in the art would recognize that the reference teaches away from applying decompression therapy to a limb of a user after surgical treatment of an arterial obstruction. Kaiser specifically describes drawbacks of surgery as requiring “a patient in fair health to handle the general anesthesia required for this type of procedure and the same systemic problems that impacted the vessel to begin with will, over time, begin to work against the surgically corrected segments” and that the invention according to Kaiser “produces a permanent enhancement of tissue, especially soft tissue, without surgical or other deleterious effects on the patient”. However, the argument is not persuasive because Pawlaczyk was relied upon for the teaching of using a pneumatic massage In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Kaiser does not teach away from utilizing Kaiser’s method and device on a user’s limb that has been surgically treated for an arterial obstruction, Kaiser is merely stating that Kaiser method is preferred over surgical intervention, however, Kaiser does not state that after the surgical intervention has taken place, Kaiser’s method and device should not or cannot be used on the patient who has been surgically treated for an arterial obstruction. Therefore, the rejection still stands. 

The arguments to the newly added claim limitations in claims 1-18 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trammell (5,029,579) is cited to show a pressure chamber having a limb support structure. 
TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785